Citation Nr: 0834175	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  03-33 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for disability of the 
cervical spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January  2002 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When this case was before the Board in April 2006, it was 
remanded for further development.  It is now before the Board 
for further appellate action.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
vertebral deformity and limitation of motion that more nearly 
approximates moderate than slight.

2.  The cervical spine disability is not productive of any 
significant neurological impairment or any incapacitating 
episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but not 
higher, for cervical spine disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5290, 5293 (2002); 38 C.F.R. §§ 4.7, 4.71a 
Diagnostic Codes 5235, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected cervical spine disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a May 2006 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  It provided appropriate 
notice with respect to the effective-date element of the 
claim.  It also included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the veteran.  They also informed the veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf. 

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case and the 
May 2008 Supplemental Statement of the Case.  

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claim.  There is no indication or 
reason to believe that the ultimate decision on this claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service treatment records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, a 
100 percent rating requires cord involvement, and that the 
veteran is bedridden, or requires long leg braces.  A 60 
percent rating is for application where there is no cord 
involvement, but there is abnormal mobility requiring neck 
brace (jury mast).  For lesser involvement, residuals are to 
be rated based on limited motion and nerve paralysis, with 
consideration of special monthly compensation.  In such 
cases, ratings are to be assigned for definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent rating if it is slight, a 20 percent rating if it is 
moderate, or a 30 percent rating if it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, vertebral 
fracture or dislocation is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
(2007).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the cervical spine 
is greater than 30 degrees but not greater than 40 degrees; 
the combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or if there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted if forward 
flexion of the cervical spine is greater than 15 degrees, but 
not greater than 30 degrees; the combined range of motion of 
the cervical spine is not greater than 170 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted if forward flexion of the 
cervical spine is limited to 15 degrees or less or there is 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire cervical spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  For VA compensation 
purposes, the normal ranges of motion for the cervical spine: 
zero to 45 degrees for forward flexion; zero to 45 degrees 
for extension; zero to 45 degrees for left and right lateral 
flexion; and zero to 80 degrees for left and right lateral 
rotation.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  In exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Also, each 
range of motion should be rounded to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection for a cervical spine disability was 
granted in a May 1972 rating decision, which assigned a 10 
percent rating for residuals of a neck injury under 
Diagnostic Code 5285, based on the presence of vertebral 
deformity.  In the January 2002 rating decision on appeal, 
the RO continued a 10 percent rating for residuals of a neck 
injury with minimal compression of C-5 and rated the 
disability under Diagnostic Codes 5285 and 5290.  The 
veteran's claim for an increased rating was received in May 
2001.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

During the period from May 24, 2001 until September 25, 2003, 
the veteran was afforded VA examinations in September 2001 
and July 2002.

Upon examination in September 2001, the veteran was diagnosed 
with status post compression fracture at C5, with residual 
very mild compression of C5.  His deep tendon reflexes were 
present and symmetrical in the upper extremities.  He had no 
tenderness on palpitation of paravertebral musculature.  
Also, there was no tenderness in and around the cervical 
spine.  The examiner noted a sensory deficit on the left side 
with sensation 4/5 as opposed to 5/5 on the right.  The 
examiner noted that the September 1999 X-ray report and June 
2000 MRI did not show evidence of cervical spondylosis or 
degenerative disc disease.  No range of motion results were 
recorded by this examiner.

In March 2002, a nerve conduction study showed no evidence of 
right cervical radiculopathy.

Upon examination in July 2002, the veteran was diagnosed with 
degenerative intervertebral disc disease (IDD) of the 
cervical spine, secondary to fracture of the C5 vertebral 
body with C6 radicular irritation.  The examiner noted that 
there was no sensory deficit of the upper extremities except 
at the areas of hand surgeries.  There was tenderness on 
palpation of the cervical dorsal region bilaterally.  Flexion 
was to 60 degree and extension was to 25 degrees.  Side 
bending was 40 degrees to the left and 30 degrees to the 
right.  Rotation was 45 degrees to each side.

An August 2002 X-ray report states that there were no 
degenerative changes of the cervical spine.

In an October 2002 outpatient treatment record, it was noted 
that the veteran reported numbness in his fingers which he 
said was related to this cervical problem.  No diagnosis was 
given for the numbness by the physician.  Instead the 
physician noted that the veteran's deep tendon reflexes were 
brisk and symmetrical in the upper extremities.  

In a January 2003 outpatient treatment record, a nurse 
practitioner diagnosed the veteran with myalgias of his upper 
arms.

The Board observes that there is no spinal cord involvement 
associated with the veteran's cervical spine disability.  In 
addition, it is clear that the fracture residuals have not 
necessitated the use of long leg braces or a neck brace, nor 
have they resulted in abnormal mobility.  Accordingly, the 
criteria for the 60 percent and 100 percent levels under 
Diagnostic Code 5285 are not met or more nearly approximated.

The evidence does show that the veteran has vertebral 
deformity and limitation of motion.  The July 2002 
examination disclosed that the veteran had full forward 
flexion of the cervical spine and only slight limitation of 
lateral flexion in each direction.  However, he had 
significant limitation of extension and rotation to the left 
and right as a result of pain.  In addition, the July 2002 
examiner stated that there would be additional limitation of 
function during flare ups.  He also stated that painful 
symptoms would eventually lead to early fatigue, weakened 
movements and loss of coordination.  Therefore, in the 
Board's opinion, the evidence satisfactorily establishes that 
the limitation of motion of the veteran's cervical spine more 
nearly approximates moderate than slight.  

The July 2004 examiner did not provide an assessment of the 
extent of any additional functional impairment during flare 
ups or due to the other noted disability factors.  There is 
nothing in this examination report or in any of the other 
evidence pertinent to this period that supports a finding 
that the limitation of motion of the veteran's cervical spine 
more nearly approximates severe than moderate.  Accordingly, 
the Board concludes that under the former criteria, the 
disability warrants a 30 percent rating on the basis of 
limitation of motion (20 percent) and vertebral deformity (10 
percent). 

The evidence for this period does not confirm the presence of 
any significant neurological impairment.  Therefore, the 
disability does not warrant a separate rating for 
neurological impairment or a rating in excess of 30 percent 
under the criteria for rating intervertebral disc syndrome.

The Board notes that 38 U.S.C.A. § 1155 provides that in no 
event shall an adjustment in the Rating Schedule cause a 
veteran's disability rating in effect on the effective date 
of the readjustment be to be reduced unless improvement in 
the veteran's disability is shown to have occurred.  In this 
case, the evidence does not show that the veteran's cervical 
spine disability has improved.  Therefore, he is also 
entitled to at least a 30 percent rating for the period of 
this claim on and after September 26, 2003.

With respect to whether more than a 30 percent rating is 
warranted, the Board notes that the veteran underwent a VA 
examination in April 2008.  It disclosed that forward flexion 
was to 55 degrees, extension was to 14 degrees, right lateral 
bend was to 15 degrees, left lateral bend was to 20 degrees, 
right rotation was to 55 degrees, and left rotation was to 65 
degrees.  There were tenderness of the cervical spine and 
muscle spasm.  The veteran had pain on motion.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  In addition 
there was no additional functional impairment following 
repetitive use.  In addition, the veteran denied experiencing 
any flare ups.  The veteran has a neck brace that he uses 2 
to 3 times a year, but he had had no incapacitating episodes 
necessitating bed rest prescribed by a physician.  The 
examiner noted no deformity palpated at C5 level.  There was 
guarding movement due to pain.  Sensation was intact to 
pinprick on hands and arms as well as to light touch on hands 
and arms.  Arm muscles appeared almost symmetrical 
bilaterally.  The examiner concluded that there was no 
objective evidence of neurological disease in the upper arms.  
The examiner opined that symptoms of upper arm pain and 
numbness in the fingers were not due to military service or 
the veteran's service-connected neck injury.  

It is clear from this examination report as well as the other 
evidence for this period that the veteran retains useful 
motion of the cervical spine and that there have been no 
incapacitating episodes necessitating bed rest prescribed by 
a physician.  Therefore, the disability does not warrant more 
than a 30 percent rating under the current criteria for 
rating the disability.

The Board has considered whether there is any other schedular 
basis for assigning more than a 30 percent rating, but has 
found none.  In particular, the Board has considered whether 
a separate or higher rating is warranted on the basis of 
neurological impairment.  Since treatment records indicated 
several complaints by the veteran of numbness in his hands, 
the Board remanded the case to determine whether the veteran 
had neurological impairment and if so, whether it was due to 
his service-connected disability.  The April 2008 examiner 
conducted several neurological tests including pinpricks and 
light touching.  As a result of the examination, the examiner 
concluded that there was no objective evidence of 
neurological disease in the upper arms.  The examiner opined 
that symptoms of upper arm pain and numbness in the fingers 
were not due to military service or the veteran's service-
connected neck injury.  Therefore, a separate or higher 
rating for neurological impairment is not warranted.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has this 
disability warranted a rating in excess of 30 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 30 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a disability rating of 30 percent for 
disability of the cervical spine is granted, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________ 
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



 Department of Veterans Affairs


